Title: From James Madison to Lafayette, 4 December 1809
From: Madison, James
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


My dear Sir
Washington Decr. 4. 1809.
I recd. your two favors of June 12. & Sepr. 17. & am extremely concerned that I cannot give you more satisfactory information as to the state of your locations, on which you are about to found such important arrangements. In so distant a situation, delays were always to be counted on. But they have been prolonged by several supervening casualties; and finally by a miscarriage of the particular Mail: which happened to contain the instructions of Mr. Gallatin which were intended as far as he could legally go, to remove some obstacles Mr. Duplantier had met with; and to facilitate the great object of compleating the locations. We shall do all we can to hasten the business to a conclusion, so as to be able to transmit the documents requisite for your purposes at Paris. But knowing by experience that unforeseen incidents may disappoint our best concerted plans, so far as relates to punctuality, in a case involving distant and separate Agencies, I could wish it were possible for you to proceed in your loan, without waiting for the formal consummation of the land titles. I have not heard from Mr. Duplantier since the 25st. of July; in which letter he points out some of his difficulties to which the instructions of Mr. Gallatin were applicable. I shall write to him afresh, by an intelligent gentleman sent on public Business to N. Orleans, whom I shall engage to pay particular attention himself to the subject.
I send a copy of the communications made to Congress now in Session. They will shew the general situation of our affairs, and particularly the recent occurrence with the new British Envoy. We do not distinctly understand what Mr. Champagny means, by a withdrawal of the British Blockades of France; whether it be a removal of all, subsequent as well as prior to the Berlin Decree, and whether with or without Proclamations. From the reference to Chronological order, it would seem, that the Blockades proclaimed prior to the Berlin Decree, and Still considered as in force, ought alone to be within the condition precedent to a repeal of the Berlin Decree. But is it clear, that Blockades of that description now exist? Certain it is that they may be considered as merged, (using a law term) in the Orders of Council. It would simplify the business very much, and according to our ideas, without injury to the Dignity of the Emperor, or the interest of France, if instead of these obscure & controvertible conditions, a direct repeal of his Decrees so far as they are external in operation, were to take place; leaving G. B. either to repeal hers, or to come to an issue with neutrals, or a perseverance in them. Be assured my dear Sir of my great esteem and constant friendship
James Madison
